DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed May 03, 2021. Claim 1 has been amended. Claims 17-20 have been newly added. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 12, 14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hold (US Pub No. 2014/0278552 A1).
As per claim 1, Hold discloses an interactive doctor patient interface platform enabling doctors to monitor and communicate with a plurality of patients having (¶ [0009], ¶ [0035], lines 1-6; ¶ [0051], lines 1-6), each patient being associated with one or more peripherals measuring the parameters associated with a disease of that patient (¶ [0009]; ¶ [0010], lines 1-9; ¶ [0011]-¶ [0013]; ¶ [0035], lines 1-6; ¶ [0054], lines 1-8), said platform comprising:
a plurality of doctor interfaces adapted to present and receive information and commands, each doctor interface being associated with a doctor, each doctor supervising at least one patient (¶ [0026], ¶ [0009]; ¶ [0010], lines 1-9);
a plurality of patient interfaces adapted to present and receive information, each patient interface communicating with one of said patient peripherals and being associated with a respective patient (¶ [0010], lines 1-9; ¶ [0028]); and
a master server communicating with all the peripherals of all the patients via said patient interfaces to receive information indicative of said parameters, said master server being configured to analyze said information, determine if said parameters meet a predetermined criteria set by the respective doctor of the respective patient (¶ [0010], lines 14-20; ¶ [0034], lines 3-6; ¶ [0015], ¶ [0058]; ¶ [0064]; ¶ [0085], ¶ [0087]), and selectively generate (¶ [0064], ¶ [0067], ¶ [0069], lines 1-3; ¶ [0087], ¶ [0090], lines 1-4), the doctor interfaces selectively presenting information about their respective patients on demand, said master sever being adapted to generate the second alert if said first alert is not acknowledged (¶ [0027], lines 6-9; ¶ [0049], lines 1-4; ¶ [0068], .
As per claim 2, Hold discloses the platform of claim 1 wherein said patient interfaces are one of a tablet and a smartphone (¶ [0091], lines 1-3).
As per claim 3, Hold discloses the platform of claim 1 wherein said master server is configured to generate a regimen for each patient for obtaining said parameters or take medicine, said master server being further adapted to contact said patient interfaces to determine if said patients have complied with said regimen, and to generate alerts to the physicians if there is lack of compliance by some patients (¶ [0037], ¶ [0085], ¶ [0087], ¶ [0090], lines 1-4; ¶ [0091]; ¶ [0092], lines 1-6). 
As per claim 4, Hold discloses the platform of claim 3 wherein said master server is configured to send queries to said patient interfaces to determine compliance (¶ [0087]; ¶ [0088]; ¶ [0091], lines 1-12).
As per claim 5, Hold discloses the platform of claim 1 wherein said doctor interfaces are adapted to provide patient parameters obtained from a plurality of said patients in sequence when requested by a doctor, said patient parameters being presented in chronological order (¶ [0103], lines 6-10).
As per claim 6, Hold discloses the platform of claim 5 wherein said parameters include electrocardiograms (EKGs) (¶ [0093]).
As per claim 7, Hold discloses the platform of claim 6 further comprising a memory containing information about interactions between different drugs prescribed to patients, wherein said platform is configured to receive drug prescriptions for a patient and to check with said memory to determine for each new drug whether said new drug will interact with another drug prescribed for that patient (¶ [0086], lines 1-13).
As per claim 8, Hold discloses the platform of claim 7 wherein said physician requests a change in a drug selected from one of a drug kind and drug dosage, wherein said platform is adapted to check said database to determine any conflicts with the new drug and any other existing drugs and/or conditions of the patient (¶ [0085]; ¶ [0086], lines 1-13).
As per claim 10, Hold discloses the platform of claim 1 wherein said patient interfaces are adapted to receive manual inputs from patients when automatic transmitting of information to the platform is unavailable (¶ [0083], lines 7-10).
As per claim 12, Hold discloses the platform of claim 1 wherein at least one peripheral is adapted to monitor sleep apnea related parameters in a patient and to generate corrective steps to stop sleep apnea in the patient (¶ [0115], lines 1-11; ¶ [0116], ¶ [0124], ¶ [0125]).
As per claim 14, Hold discloses the platform of claim 1 further including an alarm button disposed on one of said patient interfaces and selectively activated by the patient, wherein in response to the activation of the alarm button, the master server initiates an alarm protocol including one of sending a message to a caregiver, Emergency Medical Services (EMS) and a health care provider (¶ [0132]).
As per claim 17, (see rejection of claim 1 above) an interactive doctor patient interface platform enabling doctors to monitor and communicate with a plurality of patients having diseases, said platform comprising:
a plurality of doctor interfaces adapted to present and receive information and commands, each doctor interface being associated with a doctor, each doctor supervising at least one patient;
a plurality of patient interfaces, each patient interface being associated with a respective patient, receiving patient specific information, and transmitting said patient specific information; and
a master server communicating with said patient interfaces to receive said patient specific information, said master server being configured to analyze said patient specific information, determine if said patient specific information meets a predetermined criteria set by the respective doctor of the respective patient, and selectively generate at least a first alert sequentially based on said analysis, said master sever being adapted to generate a second alert if said first alert is not acknowledged.
As per claim 18, Hold discloses the platform of claim 17 wherein first alert is sent to the respective doctor interface and said second alert is generated if said respective doctor interfaces does not acknowledge said first alert (paragraph [0095]: if designated physician does not answer, a second alert is sent to an emergency team).
As per claim 19, Hold discloses the platform of claim 18 wherein said second alert is sent to another interface (paragraph [0095]: a second alert is sent to an emergency team).
As per claim 20, Holds discloses the platform of claim 17 wherein further comprising patient peripherals sensing patient parameters related to the respective patient’s disease (paragraphs [0034] & [0035]), said peripherals transmitting said patient parameters to the respective patient interfaces (paragraph [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hold.
As per claim 11, Hold teaches the platform of claim 10.
Hold does not expressly teach wherein said master server keeps track of manual entries from patients, and to generate an alert when manual entries from a patient exceed a predetermined limit.
However, Hold teaches wherein said master server keeps track of manual entries from patients, and to generate an alert when manual entries from a patient exceed a predetermined limit (¶ [0083], lines 7-10; ¶ [0090], lines 1-4; ¶ [0102], lines 13-17). Furthermore, the type of alert, “alert when manual entries from a patient exceed a predetermined limit”, would have been well known in the art and would have involved ordinary skills in the art at the time of the invention.
.

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hold in view of Fallon et al. (Fallon; US Pub No. 2010/0169409 A1).
As per claim 9, Hold teaches the platform of claim 1.
Hold does not expressly teach further comprising a test feature prompting a patient to perform a test and once test data is provided to the master server, if the patient is not performing the test than then a notification feature is activated to alert a designated person that the patient has failed to follow the test.
However, Global teaches comprising a test feature, a patient to performing a test, test data is provided to the master server, a notification feature is activated to alert a designated person of patient activity failures (¶ [0015], lines 1-5; ¶ [0102], lines 13-17).
Fallon is also in the field of doctor patient interface platform enabling doctors to monitor and communicate with a plurality of patients having specific characteristics diseases (¶ [0090]; ¶ [0136]; ¶ [0138]) and discloses a test feature prompting a patient to perform a test and once test data is provided to the master server, if the patient is not performing the test than then a notification feature is activated to alert a designated person that the patient has failed to follow the test (¶ [0114]).

  As per claim 13, Hold teaches the platform of claim 1.
Hold does not expressly teach wherein at least one a peripheral and a patient interface include an accelerometer, said peripheral or patient interface being adapted to sense indications in a Parkinson's disease in a patient when the patient is holding the same.
However, Global teaches wherein at least one a peripheral and a patient interface include a monitor, said peripheral or patient interface being adapted to sense indications in a Parkinson’s disease in a patient when the patient is holding the same (¶ [0098]; ¶ [0116]; ¶ [0126]).
Fallon discloses wherein at least one a peripheral and a patient interface include an accelerometer, said peripheral or patient interface being adapted to sense indications in a Parkinson's disease in a patient when the patient is holding the same (Fig 9c “Patients must possess a minimum of task performing ability such as the ability to...put on an elastic wrist band (containing an accelerometer for tremor measurement”; ¶ [0090]; ¶ [0161] various other peripheral devices may be connected to one or more computer platforms, such as accelerometers).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the accelerometer, as disclosed in Fallon, within the invention of .

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hold in view of Hanson et al. (Hanson; US Pub No. 2012/0314901 A1).
As per claim 15, Hold teaches the platform of claim 14.
Hold does not expressly teach wherein the alarm button is further adapted to be activated automatically in response to a predetermined condition, such as the patient falling down.
However, Global teaches wherein the alarm button is further adapted to be activated automatically in response to a predetermined condition (¶ [0116]; ¶ [0132]).
Hanson is also in the field of patient monitoring (Abstract, activity associated with a patient falling is monitored and a determination is made to capture one or more images of the room based on the monitoring) and discloses wherein the alarm button is further adapted to be activated automatically in response to a predetermined condition, such as the patient falling down (¶ [0007], lines 1-5; ¶ [0055], lines 1-6; ¶ [0056], lines 1-4; ¶ [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the patient falling down, as disclosed in Hanson, within the invention of Global because earlier detection and reporting of such events can improve outcomes (Hanson, [0003]).
As per claim 16, Hold teaches the platform of claim 14.
 wherein the alarm button further includes geographic location elements for selectively locating the patient and transmitting said location to a remote party.
However, Global teaches the alarm button transmitting to a remote party (¶ [0132]).
Hanson discloses wherein the alarm button further includes geographic location elements for selectively locating the patient and transmitting said location to a remote party (¶ [0007], lines 1-5; ¶ [0113], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the locating the patient, as disclosed in Hanson, within the invention of Global because the location in the home where the fall occurred may be used to pick the other sensors the system reviews in confirming a potential fall event (Hanson, ¶ [0113]).

Response to Arguments
Applicant's arguments filed May 03, 2021 have been fully considered but they are not persuasive. With respect to Applicant’s argument that the prior art of Hold ‘552 does not teach or suggest a master server that generates a first alarm for a patient abnormal condition and a second alarm provided if the first alarm is not acknowledged (Remarks, pg. 7), Examiner respectfully disagrees. The claim limitations of independent claim 1 do not include generating an alert in response to an abnormal patient condition. The limitations include generating an alert based on an analysis of a predetermined criteria set by a doctor. The prior art of Hold ‘552 teaches generating an alert with respect to a prescribed regimen to be acknowledged by a patient and if the alert is not acknowledged, sending an additional alert to a patient care taker and then to a physician (Hold ‘552, paragraph [0092]). Therefore, due to the broadness of the claim limitations, the prior art of Hold ‘552 teaches the limitations of independent claim 1 as outlined above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAOMI J SMALL/             Primary Examiner, Art Unit 2684